UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4654



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO SIMUEL, a/k/a Jamie, a/k/a Darryl Brown,
a/k/a Blue,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-03-483-BEL)


Submitted:   April 26, 2006                   Decided:   May 15, 2006


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Paul Henninger, Bel Air, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Bonnie S. Greenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mario   Simuel      appeals    his   conviction      and    sentence

following a guilty plea to armed bank robbery, in violation of 18

U.S.C. § 2113 (2000). Simuel alleges that the district court erred

in denying his motion to withdraw his guilty plea.                    Finding no

reversible error, we affirm.

            A defendant who seeks to withdraw his guilty plea before

sentencing must demonstrate a “fair and just reason” for withdrawal

of the plea. Fed. R. Crim. P. 11(d)(2)(B).                   A “fair and just”

reason is one that essentially “challenges the fairness of the Fed.

R. Crim. P. 11 proceeding” or “challenges the fulfillment of a

promise or condition emanating from the proceeding.”                         United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).                   A court

should closely scrutinize the Rule 11 colloquy and attach a strong

presumption that the plea is final and binding if the Rule 11

proceeding is adequate. Id. We review the district court’s denial

of a motion to withdraw a guilty plea for abuse of discretion.

United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).                  After

reviewing the record, we find that the district court did not abuse

its    discretion   by    finding   no    fair   and   just    reason   for    the

withdrawal of Simuel’s guilty plea.

            Accordingly, we affirm Simuel’s conviction and sentence.

We    dispense   with    oral   argument   because     the    facts    and    legal




                                    - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -